Citation Nr: 1760539	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-23 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected L4 vertebral fracture (lumbar spine disability). 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of right hand and wrist surgeries. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.    

The Veteran testified in front of the undersigned Veterans Law Judge at a videoconference hearing held in September 2017.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's electronic record, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Regarding the lumbar spine disability, the Veteran was last provided a VA examination in March 2016, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the March 2016 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA spine examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA spine examination reports do not fully satisfy the requirements of Correia and 
38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

With regard to the claim for compensation under 38 U.S.C. § 1151, the Veteran alleges additional residual disabilities that have caused permanent restrictions following multiple surgeries for his right hand and wrist.  See notice of disagreement received in November 2010.  An examination is necessary to determine  whether there was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in performing multiple surgeries as alleged.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination to determine the severity of his service-connected lumbar spine disability.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must use the most recent Disability Benefits Questionnaire for musculoskeletal disabilities, which complies with the mandates in Correia.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.  

(i) The examiner must determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  

(ii) The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

(iii) The examiner must also specifically state whether there is any intervertebral disc syndrome and if so, state the total duration of incapacitating episodes.  

(iv) The examiner must also indicate whether there are any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether he has additional disabilities following multiple surgeries for his right hand and wrist.  The examiner should specifically address the following questions:

Does the Veteran have additional disability as a result of multiple surgeries of the right hand and wrist performed at the Huntington VA Medical Center?  If so, what is the additional disability?  If there is additional disability, is it at least as likely as not (50 percent or greater probability) that any additional disability was (i) caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing multiple surgeries, or (ii) was due to an event not reasonably foreseeable?  In other words, did any action or inaction by VA caregivers cause additional disability or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault?  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

** In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

 ** In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action, the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




